Citation Nr: 0028325	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  95-09 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of a loan guaranty 
indebtedness in the amount of $12,709.13, plus accrued 
interest.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to February 
1960.

This matter comes to the Board of Veterans Appeals (Board) 
from a December 1993 decision of the Committee on Waivers and 
Compromises at the Regional Office (RO) that denied the 
veteran's claim for waiver of recovery of a loan guaranty 
indebtedness in the amount of $12,709.13, plus interest.  It 
was concluded that, although the indebtedness was not due to 
fraud, misrepresentation or bad faith on the part of the 
veteran, it would not be against equity and good conscience 
to recover the debt.

This case was previously before the Board in June and 
December 1999, and was remanded on each occasion for 
additional development of the record.  As the requested 
actions have been accomplished, the case is again before the 
Board for final appellate consideration.  


REMAND

The Board notes that the most recent financial status report 
was received in February 2000 and reveals that the veteran 
monthly medical expenses were $58.  In October 2000, the 
veteran submitted a statement in which he indicated that his 
medical bills had increased.  It is significant to point out 
that one of the crucial elements to consider in adjudicating 
a claim for waiver of recovery of a loan guaranty debt is 
whether recouping the debt would result in undue hardship.  
It is clear that the veteran's recent assertion that his 
medical expenses have increased affects this determination.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

The RO should request that the veteran 
complete a current financial status 
report, to include all his monthly 
expenses and his monthly income.  The 
veteran should be asked to specify his 
unreimbursed medical expenses.  

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may now be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case, 
and the case should then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



